UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 09-1190


BIAO REN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 7, 2009                 Decided:   October 21, 2009


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Brown, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, John C. Hogan, Senior Litigation
Counsel, Kiley L. Kane, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Biao Ren, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals affirming

the Immigration Judge’s denial of his applications for relief

from removal.

            Ren first challenges the determination that he failed

to establish eligibility for asylum.                      To obtain reversal of a

determination       denying    eligibility          for   relief,     an    alien    “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         INS    v.    Elias-Zacarias,          502    U.S.     478,    483-84

(1992).     We have reviewed the evidence of record and conclude

that Ren fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Ren cannot meet

the more stringent standard for withholding of removal.                            Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).              Finally, we uphold the finding below

that Ren failed to demonstrate that it is more likely than not

that   he   would    be     tortured     if       removed   to     China.      8    C.F.R.

§ 1208.16(c)(2) (2009).

            Accordingly,          we   deny       the   petition    for    review.      We

dispense    with     oral     argument        because       the    facts     and     legal




                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3